DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,4 in the submission filed 9/1/2021 are acknowledged and accepted.
Cancellation of Claims 2-3,5-16 is acknowledged and accepted.
New Claims 17-23 are acknowledged and accepted as the subject matter of the new claims is similar to the subject matter of the originally filed claims.
The amendments to the Title and Abstract are acknowledged and accepted. 
In view of the amendments to the Claims, and Abstract, objection to Claims, and Abstract and rejection of claims under 35 U.S.C. 112(b)  are withdrawn.
Pending Claims are 1,4,17-23. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/1/2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claims 1,4 has been withdrawn. 
Applicant's arguments filed 9/1/2021 with respect to Claim 17  have been fully considered but they are not persuasive in view of the newly filed claim and the rejection set forth below in view of Richards-Caviezel-Hilkes.
Claims 17-20 are rejected as follows:

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims, 17-20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (US 2008/0278807 A1, of record) in view of Caviezel et al (US 2015/0234202 A1, of record) and further in view of Hilkes et al (US 2015/0355481 A1, hereafter Hilkes).

Regarding Claim 1, Richards teaches (fig 1B,4A,4B) an eyewear (glasses 490, p49, last 5 lines) for viewing 3D images (viewing spectrally separate 3D images, p3, lines 1-2), each 3D image including a left eye image (left eye image) and a right eye image (right eye image) (each 3D image is made of the stereoscopic left eye image and right eye image), said eyewear (glasses 490, p49, last 5 lines) including: 

a right lens (lens 492B, p49, last 5 lines)  including a second set of spectral filters (right eye filter 496B, p49, last 5 lines, right eye filter is made of RGB spectral bands as in fig 1B and hence has a second set of dielectric spectral filters) adapted to pass said right eye images (right eye images from a display screen)  and to block said left eye images (left eye images from a display screen) (right eye filter 496B  is complimentary to left eye filter 496A and hence passes right eye images and blocks the left eye images from display); 
a frame (frame in fig 4B) for holding said left lens (lens 492A, p49, last 5 lines)  and said right lens (lens 492B, p49, last 5 lines).
	However Richards does not teach  
said frame including one or more positioning surfaces disposed to abut the face of a wearer and to position said left lens and said right lens within a distance range of  15-20mm from left and right eyes of said wearer,
wherein said positioning surfaces include a nose piece that is mounted to said frame at an adjustable position relative to said frame to adapt said distance range when said 
Richards and Caviezel are related as frames holding left and right eye lenses.
Caviezel teaches (fig 1-3),
said frame (spectacle frame 27, p35, lines 1-4) including one or more positioning surfaces (surfaces of nose pad holding structure 5, p35, lines 1-8) disposed to abut (nose pad holding structure 5 abuts the face of a wearer) the face of a wearer (wearer of the spectacles) and to position (correct position with respect to the eyes, p15, lines 1-5) said left lens (left lens of spectacles) and said right lens (right lens of spectacles) within a distance range of 15-20 mm (distance of 2cm, p39, lines 1-3, nose pads can be shifted or mounted over the whole length of the nose pad arms and hence the distance can be changed within a range, p16, lines 1-3, nose pad arms 5, nose pads 39, p35, lines 1-6) from left and right eyes of said wearer (wearer of the spectacles),
	wherein said positioning surfaces (surfaces of nose pad holding structure 5, p35, lines 1-8)  include a nose piece (bridge element 1 with base body 3, p29, lines 1-4, base body 3 is removable from the frame 27) that is mounted to said frame (spectacle frame 27, p35, lines 1-4) at an adjustable position (nose pads 39 can be shifted or mounted over the entire length of the nose pad arms 5, p16, lines 1-4, nose pad arms can be shortened, p17, lines 1-3) relative to said frame (spectacle frame 27, p35, lines 1-4) to adapt said distance range distance of 2cm, p39, lines 1-3, nose pads can be shifted or mounted over the whole length of the nose pad arms and hence the distance can be changed within a range, p16, lines 1-3, nose pad arms 5, nose pads 39, p35, lines 1-6)  when said frame (spectacle frame 27, p35, lines 1-4) is worn by a person having a nose 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Richards to include the teachings of Caviezel such that said frame including one or more positioning surfaces disposed to abut the face of a wearer and to position said left lens and said right lens within a distance range between 15-20mm from left and right eyes of said wearer and wherein said positioning surfaces include a nose piece that is mounted to said frame at an adjustable position relative to said frame to adapt said distance range when said frame is worn by a person having a nose bridge between a first length and a second length shorter than said first length for the purpose of a correct alignment of glasses for the wearer (p15, lines 4-6).
	However Richards-Caviezel do not teach
wherein said nose piece travels along an axis during adjustment of the position of said nose piece relative to said frame, and wherein said axis is substantially parallel to a wearer's straight-ahead.
	Richards-Caviezel and Hilkes are related as nose pieces.
	Hilkes teaches (fig 1,14),
wherein said nose piece (nose bridge assembly 16, p71, lines 1-6) travels along an axis (+- Z axis, p71, lines 1-6) during adjustment of the position of said nose piece (nose bridge assembly 16, p71, lines 1-6) relative to said frame (frame carrying ophthalmic assembly 10, p71, lines 1-6), and wherein said axis (+- Z axis, p71, lines 1-6) is 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Richards-Caviezel to include the teachings of Hilkes such that said nose piece travels along an axis during adjustment of the position of said nose piece relative to said frame, and wherein said axis is substantially parallel to a wearer's straight-ahead for the purpose of fitting of head mounted vision augmentation displays for improved performance and comfort (p2, lines 1-4).

Regarding Claim 18, Richards-Caviezel-Hilkes teaches the eyewear of Claim 17, wherein the position of said nose piece (nose bridge assembly 16, p71, lines 1-6, Hilkes)  relative to said frame (frame carrying ophthalmic assembly 10, p71, lines 1-6) is non-destructively adjustable (as nose bridge assembly 16 is moved with respect to the frame, it is non-destructively adjustable).  

Regarding Claim 19, Richards-Caviezel-Hilkes teaches the eyewear of Claim 17, wherein said nose piece (nose bridge assembly 16, p71, lines 1-6, Hilkes) simultaneously contacts, (fig 1, nose bridge assembly 16 is in between the lenses 3, fig 13 and hence contacts the left and right side of the nose) when said eyewear is worn by a person, a left side and a right side of said person's nose.  

Regarding Claim 20, Richards-Caviezel-Hilkes teach the eyewear of Claim 17, wherein the first set of spectral filters (left eye filter 496A, p49, last 5 lines, left eye filter is made of RGB spectral bands as in fig 1B and hence has a first set of dielectric spectral filters, Richards) have a thickness that is greater near (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) edges of the left lens (lens 492A, p49, last 5 lines, Richards) than near a center of the left lens (lens 492A, p49, last 5 lines, Richards) and wherein the second set of spectral filters (right eye filter 496B, p49, last 5 lines, right eye filter is made of RGB spectral bands as in fig 1B and hence has a second set of dielectric spectral filters) have a thickness that is greater near (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) edges of the right lens (lens 492B, p49, last 5 lines, Richards) than near a center of the right lens (lens 492B, p49, last 5 lines, Richards).  

Allowable Subject Matter
Claims 1,4,22,23 allowed.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2008/0278807 A1, US 2015/0234202 A1)  for at least the reason that the cited art of record fails to 
“wherein said nose piece is mounted to said frame via a fastener passing through a hole in said frame, wherein said fastener threads into an alternate threaded opening in said nose piece, and wherein said frame further comprises an adjustment wheel forming a threaded engagement with said fastener to adjust said position of said nose piece relative to said frame.”
Claims 4,22,23 are dependent on Claim 1 and hence are allowable for at least the same reasons as Claim 1 is allowable.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






J.V.D.
Jyotsna V Dabbi
Examiner, Art Unit 2872              					12/6/2021

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872